DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 10/25/2019 for application number 16/663,972.  
Claims 1-20 are presented for examination.  Claims 1, 11 and 19 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 has been considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (US 2020/0005088 A1) in view of Yu et al. (US 11,138,518 B1 hereinafter Yu).

Regarding Claim 1, Joy discloses a method (Joy [0023] methods  to adapt medical imaging interfaces based on learning) comprising: 
identifying a device context of a device, based on device data including a current state of the device (Joy [0043]-[0044] viewing of images at a clinical display; determine a context of medical content data - thus, identifying the context of the display device based on the device data including state of the device/ medical content data that's being displayed);  
identifying a user context of a user, based on user data including user interaction with a user interface for the device (Joy [0043] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; [0049]  user activities that can be performed on the image viewer - thus, identifying user context based on user data including user interaction with a user interface); 
identifying a current task that the user is performing on the device in relation to the current state of the device (Joy [0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user , and extracting knowledge regarding how the user is performing the current task using the user interface, using an artificial intelligence technique with respect to the identified device context and the identified user context (Joy [0046]  correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images; the machine learning engine implements a machine learning model , which is an artificial neural network and/or other machine or deep learning construct (i.e., artificial intelligence technique); machine learning model determines patterns (e.g., contextual patterns) between a context/situation and resulting user interface application configurations (e.g., interface configuration changes) that have been applied by a user (i.e., extracting knowledge regarding how the user is performing the current task using the user interface));
storing the extracted knowledge for the identified current task within a knowledge base (Joy [0042] learning system includes an image study including study information and user command recorder;  [0044] the case learning analyzer used to analyze and/or determine a context of medical content data and develops training data; [0048] user interface training models based on a context of the images, the records and/or the metadata in relationship to the recorded user actions; [0056] training data is stored on a training data storage); and 
using the knowledge base to adapt the user interface for performing the current task on the device in the current state of the device, based on the extracted knowledge for the current task stored in the knowledge base (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display, a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the medical content data  (step 704 - fig. 7); [0067]-[0070] request from a user is compared to a subset of the trained model for similarity; the user interface adjuster provides a user interface configuration based on the request being similar to at least one subset of the trained model and adjusts/ modifies the user interface).  
	Joy does not explicitly disclose wherein adapt the user interface for another user.  However, Joy teaches that the learned user interface configuration is deployed to a remote viewing display; the learned user interface is generated at a central server, but deployed to multiple remote viewing workstations ([0025]), which implies that the user interface adapted for another user performing the task.
Alternatively, in the same field of endeavor, Yu discloses wherein adapt the user interface for another user (Yu column 3, lines 64 to 67 and column 4, lines 8 to 22 - the model is trained using machine learning algorithms that identify correlations between certain user interface components and aspects of the context information of the plurality of users from the historical data; the model store associations between certain user segments (e.g., users of the plurality of users who have certain combinations of browsing, search, and/or clickstream information, user preferences, user profile 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein adapt the user interface for another user, as suggested in Yu into Joy.  Doing so would be desirable because it would reduce the amount of time needed to develop, update, and deploy applications across different computing platforms (Yu, column 1, lines 60 to 63) and allow for user interfaces to be customized based on context (Yu, column 3, lines 27 to 30), thereby enhancing user experience.  

As to dependent Claim 2, Joy and Yu teach all the limitations of claim 1.  Joy further teaches wherein identifying the device context comprises populating a multidimensional device vector corresponding to the device context from the device data (Joy [0053] individual feature vectors in n-dimensional space; [0066] feature vectors associated with user input data; [0072]  features can be related to translation, zooming, panning or annotations of medical case image - thus, the feature vector includes device context from the device data/  medical content data that's being displayed).  
Claim 3, Joy and Yu teach all the limitations of claim 2.  Joy further teaches wherein identifying the user context comprises populating a multidimensional user vector corresponding to the user context from the user data (Joy [0053] feature vectors in n-dimensional space; [0072] features are extracted from user data to define user vectors by the user analyzer).  

As to dependent Claim 4, Joy and Yu teach all the limitations of claim 1.  Joy further teaches wherein identifying the current task comprises selecting a prespecified task that most closely matches the device context and the user context (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display (i.e., prespecified task), a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the medical content data ; [0067]-[0070] request from the user include information of a new incoming medical case to be viewed (i.e., current task); request from a user is compared to a subset of the trained model for similarity; the user interface adjuster provides a user interface configuration based on the request being similar to at least one subset of the trained model and adjusts/ modifies the user interface).  

As to dependent Claim 5, Joy and Yu teach all the limitations of claim 1.  Yu further teaches wherein identifying the current task comprises specifying the current task as the current state of the device after the user interaction occurs in relation to the current state of the device before the user interaction occurs (Yu, column 5, lines 32 to 50 - as a user interacts with application, application transmit user-provided data and context information to gateway server or application server;  in response to transmitting data to gateway server and/or application server , application generally receives a new user interface definition identifying the present step of the workflow, the user interface elements to be displayed on client device - thus, specifying the current task as the current state of the device after the user interaction occurs in relation to the current state of the device before the user interaction occurs).  

As to dependent Claim 8, Joy and Yu teach all the limitations of claim 1.  Joy further teaches wherein the extracted knowledge regarding how the user is performing the current task using the user interface comprises user interface content as to user interface elements that the user is accessing to perform the current task and user interface routing indicating an order in which the user is accessing the user interface elements to perform the current task (Joy [0026] user interface configuration  refers to icons, a collection of icons, a spatial arrangement of icons, a spatial arrangement of menu items, menu items hierarchies, menu organization, a sequence of commands and/or batched commands, etc.; [0046]  correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images; machine learning model determines patterns (e.g., contextual patterns) between a context/situation and .

As to dependent Claim 9, Joy and Yu teach all the limitations of claim 8.  Joy further teaches wherein extracting the knowledge comprises specifying the extracted knowledge as the user interaction to advance the current state of the device from before the user interaction started to after the user interaction was completed (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display, a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data).  

Regarding Claim 19, Joy discloses a system (Joy [0023] method and apparatus to adapt medical imaging interfaces based on learning; [0060] processor platform to implement the learning system) comprising:  
a storage device storing a knowledge base of knowledge for a plurality of tasks as to how to perform the tasks in relation to a plurality of devices via user interfaces for the devices ([0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; correlating images with user input, application settings and/or user interface configuration settings, the machine learning ; 
a processor ([0060] the machine-readable instructions may be an executable program or portion of an executable program for execution by a computer processor such as the processor); and 
a memory storing program code and executable by the processor ([0060] the program embodied in software stored on a non - transitory computer readable storage medium such as memory; the machine-readable instructions executable by the processor)  to:  
add new knowledge to the knowledge base as to a first task that a first user performed on a first device via a user interface for the first device, using an artificial intelligence technique with respect to an identified device context of the first device and an identified user context of the first user ([0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user ; and 
adapt a user interface for a second device, based on retrieved knowledge from the knowledge base for a second task on the second device via the user interface for the second device, using the artificial intelligence technique with respect to an identified device context of the second device and an identified user context of (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display, a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the medical content data  (step 704 - fig. 7); [0067]-[0070] request from a user is compared to a subset of .  
Joy does not explicitly disclose wherein second task that a second user is performing  and adapt the user interface for the second user.  However, Joy teaches that the learned user interface configuration is deployed to a remote viewing display; the learned user interface is generated at a central server, but deployed to multiple remote viewing workstations ([0025]), which implies that the user interface adapted for a second user performing the task.
Alternatively, in the same field of endeavor, Yu discloses wherein second task that a second user is performing  and adapt the user interface for the second user (Yu column 3, lines 64 to 67 and column 4, lines 8 to 22 - the model is trained using machine learning algorithms that identify correlations between certain user interface components and aspects of the context information of the plurality of users from the historical data; the model store associations between certain user segments (e.g., users of the plurality of users who have certain combinations of browsing, search, and/or clickstream information, user preferences, user profile information, geographic location information, and the like) and user interface components that those user segments historically interacted with within widgets; the model is used at run-time to determine user intent and identify user interface components relevant to a user based on context information of the user, such as by using a similarity metric to determine the user's similarity to the user segments associated with user interface components in the model; relevant user interface components then provided in order of relevance to the user).


As to dependent Claim 20, Joy and Yu teach all the limitations of claim 19.  Joy further teaches wherein continuously add the new knowledge to the knowledge base and to continuously adapt the user interfaces for the devices, as the users perform the tasks via the user interfaces for the devices ([0036] the user interface configuration is generated or adapted based on machine learning techniques of the user's (or multiple users) manipulation of a viewing interface and/or the user's manipulation of images in relationship to the aforementioned context; [0045] as the user issues various input commands over time, the artificial neural network nodes are updated by the machine learning model, and the nodes continue to evolve; [0057] training and model data is updated, corrected and/or appended based on machine learning performed by the machine learning engine).



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Yu, further in view of Appachiappan at al. (US 2013/0304905 A1 hereinafter Appachiappan).

As to dependent Claim 6, Joy and Yu teach all the limitations of claim 1.  Joy further teaches wherein the current task that the user is performing comprises configuration of the device in the current state as reflected within the device context (Joy [0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images (i.e., current task that the user is performing comprises configuration of the device with the device having no outstanding issues in the current state)).
However, Joy and Yu fail to expressly teach wherein the device having no outstanding issues.
In the same filed of endeavor, Appachiappan teaches wherein the device having no outstanding issues ([0022] the actionable items and the problem context are stored; actual problem resolution information is updated and necessary knowledge is created based on the complete information related to a problem upon actual resolution of the problem (i.e., having no outstanding issues).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein identifying the 

As to dependent Claim 7, Joy and Yu teach all the limitations of claim 1.  However, Joy and Yu fail to expressly teach wherein the current task that the user is performing comprises issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context.
In the same filed of endeavor, Appachiappan teaches wherein the current task that the user is performing comprises issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context (Appachiappan [0022] the actionable items and the problem context are stored; actual problem resolution information is updated and necessary knowledge is created based on the complete information related to a problem upon actual resolution of the problem (i.e., issue resolution of the device with the device having an outstanding issue); [0045] identifies actionable items based on the analyzed possible problem scenarios and notifies to an authorized user to facilitate the authorized user to manage and resolve a problem/fault proactively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the current task that the user is performing comprises issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context, .  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Yu, further in view of Folsom at al. (US 2013/0117652 A1 hereinafter Folsom).

As to dependent Claim 10, Joy and Yu teach all the limitations of claim 8.  However, Joy and Yu fail to expressly teach wherein the knowledge base further stores default user interface knowledge comprising default user interface content as to default user interface elements that are accessible to perform the current task and default user interface routing indicating a default order in which the default user interface elements are accessed to perform the current task.
In the same filed of endeavor, Folsom teaches wherein the knowledge base further stores default user interface knowledge comprising default user interface content as to default user interface elements that are accessible to perform the current task and default user interface routing indicating a default order in which the default user interface elements are accessed to perform the current task (Folsom [0066] in cases where a form includes only dynamic form prompts and resources needed to support dynamic form prompts are missing or unavailable, the form viewer present the form with default custom content or default static content for the dynamic form prompts).
.  

Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (US 2020/0005088 A1).

Regarding Claim 11, Joy discloses a non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing ([0060] the machine-readable instructions may be an executable program or portion of an executable program for execution by a computer processor such as the processor; the program embodied in software stored on a non - transitory computer readable storage medium) comprising: 
identifying a device context of a device, based on device data including a current state of the device (Joy [0043]-[0044] viewing of images at a clinical display; determine a context of medical content data - thus, identifying the context of the display device based on the device data including state of the device/ medical content data that's being displayed); 
identifying a user context of a user, based on user data including user interaction with a user interface for the device (Joy [0043] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; [0049]  user activities that can be performed on the image viewer - thus, identifying user context based on user data including user interaction with a user interface); 
identifying a current task that the user is performing in relation to the current state of the device (Joy [0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images (i.e., current task that the user is performing on the device in relation to the content data that's being displayed)), using an artificial technique with respect to the identified device context and the identified user context (Joy [0046]  correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images; the machine learning engine implements a machine learning model , which is an artificial neural network and/or other machine or deep learning construct (i.e., artificial intelligence technique); machine learning model determines patterns (e.g., contextual patterns) between a context/situation and resulting user interface application configurations (e.g., interface configuration changes) that have been applied by a user); 
retrieving knowledge for the identified current task from a knowledge base as to how to perform the current task using the interface, using the artificial technique with respect to the identified current task (Joy [0046] machine learning model determines patterns (e.g., contextual patterns) between a context/situation and resulting user interface application configurations (e.g., interface configuration changes) that have been applied by a user; [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display, a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0056] user interactions (e.g., user commands, user input sequences, user rearrangement of elements of a user interface, etc.), knowledge data (e.g., knowledge base data, anatomy data, physiology data, etc.) are incorporated into training data associated with machine learning and stored in the training data storage; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the medical content data  (step 704 - fig. 7); [0067]-[0070] request from a user is compared to a subset of the trained model for similarity; the user interface adjuster provides a user interface configuration based on the request being similar to at least one subset of the trained model and adjusts/ modifies the user interface); and 
adapting the user interface for the device, based on the knowledge for the current task retrieved from the knowledge base ([0067]-[0070] request from a user is compared to a subset of the trained model for similarity; the user interface adjuster .  

As to dependent Claim 12, Joy teaches all the limitations of claim 11.  Joy further teaches wherein identifying the device context comprises populating a multidimensional device vector corresponding to the device context from the device data, and populating a multidimensional user vector corresponding to the user context from the user data (Joy [0053] individual feature vectors in n-dimensional space; [0066] feature vectors associated with user input data; [0072] features are extracted from user data to define user vectors by the user analyzer; features can be related to translation, zooming, panning or annotations of medical case image - thus, the feature vector includes device context from the device data/  medical content data that's being displayed).  

As to dependent Claim 13, Joy teaches all the limitations of claim 11.  Joy further teaches wherein identifying the current task comprises selecting a prespecified task that most closely matches the device context and the user context (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display (i.e., prespecified task), a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the .  

As to dependent Claim 14, Joy teaches all the limitations of claim 11.  Joy further teaches wherein identifying the current task comprises implicitly determining the current task by retrieving the knowledge from the knowledge base using the artificial technique with respect to the identified device context and the identified user context (Joy [0005] monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display, a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the user actions in relationship to a context of the medical content data; [0065] the machine learning engine utilizes a learning network to learn a user interface configuration based on the user actions in relationship to content of the medical content data  (step 704 - fig. 7); [0067]-[0070] request from a user is compared to a subset of the trained model for similarity; the user interface adjuster provides a user interface configuration based on the request being similar to at least one subset of the trained model and adjusts/ modifies the user interface – thus, determining the current task by retrieving the knowledge from the knowledge base using the artificial technique with respect to the identified device context and the identified user context).

Claim 16, Joy teaches all the limitations of claim 11.  Joy further teaches wherein the knowledge as to how to perform the current task using the user interface comprises user interface content as to user interface elements that the user is to access to perform the current task and user interface routing indicating an order in which the user is to access the user interface elements to perform the current task (Joy [0026] user interface configuration  refers to icons, a collection of icons, a spatial arrangement of icons, a spatial arrangement of menu items, menu items hierarchies, menu organization, a sequence of commands and/or batched commands, etc.; [0046]  correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images; machine learning model determines patterns (e.g., contextual patterns) between a context/situation and resulting user interface application configurations (e.g., interface configuration changes) that have been applied by a user; [0055]  any of a navigation order, annotations on content , or extensions (e.g., extensions to menu icons and/or shortcuts on a user interface, etc.) can be adjusted )).  

As to dependent Claim 17, Joy teaches all the limitations of claim 16.  Joy further teaches wherein adapting the user interface for the device comprises presenting the user interface elements to the user in the indicated order for the user to perform in relation to the current state of the device (Joy [0026] user interface configuration  refers to icons, a collection of icons, a spatial arrangement of icons, a spatial arrangement of menu items, menu items hierarchies, menu organization, a .

As to dependent Claim 18, Joy teaches all the limitations of claim 17.  Joy further teaches wherein the user interface is dynamically adapted as the user progresses through the presented user interface elements in the indicated order and as the current state of the device resultantly changes (Joy [0026] user interface configuration  refers to icons, a collection of icons, a spatial arrangement of icons, a spatial arrangement of menu items, menu items hierarchies, menu organization, a sequence of commands and/or batched commands, etc.; [0055]  any of a navigation order, annotations on content , or extensions (e.g., extensions to menu icons and/or shortcuts on a user interface, etc.) can be adjusted; [0067]-[0070] request from a user is compared to a subset of the trained model for similarity; the user interface adjuster provides a user interface configuration based on the request being similar to at least one subset of the trained model and adjusts/ modifies the user interface).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Appachiappan at al. (US 2013/0304905 A1 hereinafter Appachiappan).

Claim 15, Joy teaches all the limitations of claim 11.  Joy further teaches wherein the current task that the user is performing is a task of a group of tasks comprising: configuration of the device in the current state as reflected within the device context (Joy [0043]-[0046] analyze user commands and/or monitored user actions, the use analyzer 332 analyzes user inputs representing actions performed during viewing of images at a clinical display; correlating images with user input, application settings and/or user interface configuration settings, the machine learning model learns a context that matches and/or correlates the user input/commands with the content of the images (i.e., current task that the user is performing comprises configuration of the device with the device having no outstanding issues in the current state)).
However, Joy and Yu fail to expressly teach wherein the device having no outstanding issues and issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context.
In the same filed of endeavor, Appachiappan teaches wherein the device having no outstanding issues and issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context ([0022] the actionable items and the problem context are stored; actual problem resolution information is updated and necessary knowledge is created based on the complete information related to a problem upon actual resolution of the problem (i.e., having no outstanding issues and issue resolution of the device with the device having an outstanding issue); ); [0045] identifies actionable items based on the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the device having no outstanding issues and issue resolution of the device with the device having an outstanding issue in the current state as reflected within the device context, as suggested in Appachiappan into Joy and Yu.  Doing so would be desirable because it would provide useful inputs on network performance that could facilitate fast alleviation of end-user experience (Appachiappan [0004]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Horvitz et al. (US 2010/0332496 A1) teaches where a user is driving, a context component 315 can include GPS data of the user's position (e.g., a cell phone or GPS device can source location data related to the user.) As another example, a context component 315 can relate a user's current computer interactions (e.g., data about a user's current computer interactions can be sourced to a relevancy component to facilitate relevancy computations; information content can be widely distributed across a network, such as the internet, and such content can be accessed where it is relevant or to determine relevancy. For example, where a user desires to go to Las Vegas in December, the airline, hotel, and casino databases can be crawled to determine if they 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143